Citation Nr: 1303186	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  05-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for allergic conjunctivitis with a history angioedema and assigned a 0 percent (noncompensable) evaluation, effective December 1, 2003. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2006.  A copy of the hearing transcript is associated with the claims file. 

The Board then remanded this matter for additional development in October 2007.  After that development was completed, the Appeals Management Center (AMC) in Washington, D.C. promulgated a rating decision in December 2009 which granted a 10 percent disability rating for the claimed condition, effective December 1, 2009.  The case was returned to the Board for appellate review. 

In an October 2010 decision the Board granted an initial 10 percent rating for the Veteran's allergic conjunctivitis with a history of angioedema from December 1, 2003 to March 8, 2006, and then 40 percent thereafter.  The Board also noted that the Veteran raised the issue of TDIU, which was remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C. for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009),

Due to additional information provided by the Veteran, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

In an October 2012 statement, the Veteran reported that he applied for VA vocational rehabilitation.  As the Veteran has claimed that his disabilities affect his ability to gain employment, his VA vocational rehabilitation records are potentially pertinent to this claim.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file or the Veteran's Virtual VA e-folder any records contained in the Veteran's vocational rehabilitation folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, his Vocational Rehabilitation and Counseling folder also needs to be obtained and associated with the claims file for consideration in this appeal.

The Veteran also indicated that he applied for Social Security Administration (SSA) benefits but was denied because he did not have sufficient work experience to qualify.  He stated that he was interviewed by the phone.  However, it is not clear from the record as to whether any medical records were reviewed during the SSA process.  So this agency's records must be obtained since potentially relevant to his VA claim for a TDIU.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  See, too, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, according to 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

Finally, the Board, in part, remanded the TDIU claim, in order to obtain VA examination and opinion regarding the effect his service-connected disabilities have on his ability to obtain gainful employment.  After undergoing VA examination, in a September 2012 addendum, a VA optometrist concluded that the Veteran's allergic conjunctivitis did not prevent him from obtaining gainful employment.  The Veteran's representative, in the January 2013 appellate brief presentation, argued that the VA optometrist's statement failed to provide a rationale.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the Board may not rely on a medical examiner's conclusory statements if they lack supporting analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that Board may not assess probative value of "a mere conclusion by a medical doctor"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  The Board notes however, that service connection is in effect for allergic conjunctivitis with history of angioedema and it is the angioedema specifically which the Veteran asserts prevents him from working.  See 38 C.F.R. § 4.104, Diagnostic Code 7118 (2012) (rating criteria for angioneurotic edema).  On remand, this aspect of the Veteran's service-connected disability must be examined and a relevant opinion provided on the impact of such disability of the Veteran's ability to retain and maintain employment.  

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits, if any.  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Also obtain his VA Vocational Rehabilitation and Counseling folder and associate it with the claims file for consideration.  He also must be appropriately notified in the event it, too, is not obtained.  38 C.F.R § 3.159(e)(1).

3.  As well, give him an opportunity to identify any additional healthcare provider who has treated him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e).

4.  Then, the Veteran should be afforded an appropriate VA examination in order to determine whether he is precluded from obtaining and maintaining a substantially gainful occupation due solely to the service-connected history of angioedema (with allergic conjunctivitis) or in combination with any or all of the Veteran's service-connected disabilities.  The examiner is asked to review the entire record including the Veteran's treatment documents in providing an opinion as to whether it is at least as likely as not that the service-connected disabilities (and particularly the Veteran's history of angioedema) are productive of disabling manifestations that prevent him from securing and following substantially gainful employment.  The examiner should determine the frequency of angioedema attacks, and should indicate if there is ever laryngeal involvement associated with any of the attacks.

A full and complete rationale for all opinions expressed is required. If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


